Name: Commission Regulation (EEC) No 3049/79 of 21 December 1979 adjusting the common marketing standards for certain fresh or chilled fish
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  marketing;  European construction;  fisheries
 Date Published: nan

 No L 343/22 Official Journal of the European Communities 31 . 12. 79 COMMISSION REGULATION (EEC) No 3049/79 of 21 December 1979 adjusting the common marketing standards for certain fresh or chilled fish Whereas, in accordance with Article 3 of Regulation (EEC) No 100/76, these standards may be adjusted to take account of the requirements of production techni ­ ques ; whereas changes have been especially quoted in respect of redfish and anchovies ; whereas, therefore, the sizing of these products should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 on the common organization of the markets in fishery products (]), as last amended by Regulation (EEC) No 2903/78 (2), and in particular Article 3 thereof, Whereas common marketing standards for certain fresh or chilled fish were laid down in Regulation (EEC) No 103/76 (3); Whereas application of these standards should have the effect of keeping products of unsatisfactory quality off the market and facilitating trade relations based on fair competition, thus helping to improve the profita ­ bility of production ; HAS ADOPTED THIS REGULATION : Article 1 Annex B to Regulation (EEC) No 103/76, in respect of redfish and anchovies, is amended as follows : Redfish kg/fish Size 1 Size 2 Size 3 Two and over From 0.6 up to but excluding two Less than 0.6 Anchovies kg/fish Number of fish per kg Size 1 Size 2 Size 3 Size 4 0.033 and over From 0-020 up to but excluding 0.033 From 0.012 up to but excluding 0-020 Less than 0.012 30 or less 31 to 50 51 to 80 81 and over Article 2 This Regulation shall enter into force on 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 20, 28 . 1 . 1976, p. 1 . (2) OJ No L 347, 12. 12. 1978, p. 1 . (&gt;) OJ No L 20, 28 . 1 . 1976, p. 29.